Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NEWS RELEASE Contact: Dave Horin Chief Financial Officer (212) 356-0545 Rodman & Renshaw Capital Group, Inc. Announces Record Revenue Growth Led by Continued Strength in Investment Banking and Merchant Banking Revenue Related to the Companys Aceras Biomedical Joint Venture New York, NY October 22, 2009  Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) (Rodman) today announced its results for the third quarter of 2009, with revenue of $65.6 million and net income of $15.5 million or $0.40 per diluted share. Adjusting for certain events related to non-cash principal transactions, conference related revenue and expenses, non-recurring legal fees and the impairment of goodwill, the Company reported net income on a non-U.S. GAAP basis of $16.3 million, or $0.42 per diluted share, compared to net income on a non-U.S. GAAP basis of $11.3 million, or $0.30 per share, for the second quarter of 2009. A reconciliation between GAAP results and non-GAAP measures is contained in the tables that accompany this release, under Non-GAAP Financial Measures. Rodman will hold a conference call this morning, October 22, 2009 at 10 A.M. (EDT) (see Conference Call Information below) to discuss these results. Financial Highlights: Third Quarter Revenue Revenue was $65.6 million, compared to $33.4 million in the second quarter of 2009. Investment banking revenue was $31.3 million, compared to $27.0 million in the second quarter of 2009. Merchant banking revenue of $28.6 million was triggered by a valuation, as required by GAAP, of the assets of the Companys Aceras Biomedical joint venture. The valuation was performed by an independent valuation firm. Merchant banking revenue, net of non-controlling interest of $15.0 million, was $13.6 million. Revenue excluding principal transactions was $63.2 million, compared to $27.8 million in the second quarter of 2009. The Company completed 32 financing transactions raising $634.7 million, compared to 25 financing transactions raising $399.4 million, in the second quarter. The Company was once again ranked the number one investment bank in PIPE transactions by volume for the third quarter and the first nine months of 2009. 1 Third Quarter Net Income Net income was $15.5 million, or $0.40 per diluted share, compared to net income of $15.9 million, or $0.42 per diluted share, for the second quarter of 2009. Adjusting for certain events related to non-cash principal transactions, conference related revenue and expenses, non-recurring legal fees and the impairment of goodwill, the Company reported net income on a non-U.S. GAAP basis of $16.3 million, or $0.42 per diluted share, compared to net income of $11.3 million on a non-U.S. GAAP basis, or $0.30 per diluted share, for the second quarter of 2009. A reconciliation between GAAP results and non-GAAP measures is contained in the tables that accompany this release, under Non-GAAP Financial Measures. Edward Rubin, Rodman & Renshaw CEO and President said, Our third quarter results reflect the positive contribution of our core life science business as well as an increased level of financing activity in our other targeted verticals. The third quarter was further 1 Source: Sagient Research Systems, a leading publisher of independent research for the financial services and institutional investment communities. 1 highlighted by the growth in relatively new business areas to Rodman, including merchant banking where our Aceras Biomedical joint venture continues to build balance sheet strength and our capital markets group which increased its activity in the public offerings arena. Further, we prevailed in the FINRA arbitration proceeding involving a former employee bringing a successful close to this issue. As we demonstrated in the last two quarters, we are well positioned to capitalize on our core strengths in this market environment. We are optimistic that Rodman can continue its recent success if current market conditions continue or further improve. BUSINESS HIGHLIGHTS Investment Banking Investment banking revenue was $31.3 million for the third quarter, which included $9.0 million related to warrants received as compensation for activities as underwriter or placement agent valued using
